DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-12, 16, 21-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmann et al (US# 5853229) in view of Knechtges et al (US# 2015/0314686) or Haupt et al (US# 2007/0296264).
Willman et al discloses a method for controlling a hydraulic brake system during a regenerative braking process, wherein a displacement of a hydraulic fluid in the direction of a wheel brake 104 is performed by means of a brake cylinder 100, wherein the method comprises the step whereby an isolation valve 120 which is assigned in terms of flow to the wheel brake 104 and which is situated in a flow path of the hydraulic fluid so as to be directly fluidly connected to the brake cylinder 100 is adjusted.  Figure 1.  Willman et al lack the adjustment of the isolation valve 120 in the direction of a closed state in order to set a pressure difference between a region positioned upstream of the isolation valve in terms of flow and a region positioned downstream of the isolation valve in terms of flow, wherein the isolation valve is adjusted in the direction of the closed state to simultaneously set both a hydraulic braking torque effected by the wheel brake and a reaction force which acts on an actuated brake pedal.  
	Regarding claim 5, Knechtges et al teach the isolation valve 22 can perform a back-and-forth movement between a closed position and an open position in order to set the pressure difference depending on the variance in required hydraulic brake force [0068] and Haupt et al teach the isolation valve 14 can perform a back-and-forth movement between a closed position and an open position in order to set the pressure difference depending on the variance in required hydraulic brake force [0046].
 	Regarding claim 6, the isolation valve 120 is actuated by an associated actuator (solenoid), in order to set the pressure difference, by virtue of the actuator being activated by an electrical voltage signal and/or electrical current signal.   
Regarding claim 10, a pressure dissipation valve 128 which is positioned between the isolation valve 120 and the wheel brake in terms of flow is situated in a closed state, or is adjusted in the direction of a closed state, in order to keep an accumulator for the hydraulic fluid hydraulically separate, or to at least partially hydraulically separate the accumulator, from the wheel brake.  Col. 4, lines 25-29.

 Regarding claim 12, Willmann et al disclose a brake cylinder 100 and a wheel brake 104 which are hydraulically connected to one another via a feed line 112/116, wherein the brake cylinder 100 is configured to displace a hydraulic fluid in the direction of the wheel brake, and the wheel brake 104 is configured to impart a hydraulic braking torque by means of the hydraulic fluid;  an isolation valve 120 directly fluidly connected to the brake cylinder 100 via the feed line and which is configured to close the feed line;  a return line 124/130/148/114 for returning at least a volume fraction of the hydraulic fluid from a region positioned downstream of the isolation valve 120 into a region positioned upstream of the isolation valve 120;  a pressure dissipation valve 128, a pump 136 and an accumulator 132, which are fluidically assigned to the return line, wherein the pump 136  is configured to convey at least a volume fraction of the hydraulic fluid (col. 4, lines 65-67), the accumulator 12 is configured to store at least a volume fraction of the hydraulic fluid, and the pressure dissipation valve 16 is configured to open the return line;  a control unit 200 which is connected in signal-exchanging fashion to the isolation valve 120, the pressure dissipation valve 128 and the pump 136.  Figure 1.  Willmann et al lack the disclosure of the controller being configures to activate the isolation valve  for adjustment in the direction of a closed state in order to set a pressure difference between the region positioned upstream and the region positioned downstream to simultaneously set both a hydraulic braking torque effected by the wheel brake and a reaction force which acts on an actuated brake pedal.  Willmann et al instead holds the isolation valve open and opens or closes a dissipation valve 128 to simultaneously set the brake torque and reaction force.  Knechtges et al disclose a similar brake system and further teach adjusting an isolation valve 24 in the direction of a closed state in order to at least partially hydraulically isolate a wheel brake 30 from a brake cylinder 16 [0067][0068] to provide increased control of the pedal 
	Regarding claim 16, Knechtges et al teach the isolation valve 22 can perform a back-and-forth movement between a closed position and an open position in order to set the pressure difference depending on the variance in required hydraulic brake force [0068] and Haupt et al teach the isolation valve 14 can perform a back-and-forth movement between a closed position and an open position in order to set the pressure difference depending on the variance in required hydraulic brake force [0046].
	Regarding claim 21, the control unit activates the pressure dissipation valve 128 for adjustment in the direction of a closed state and activates the pump to impart a conveying action, in order to realize an increase in the hydraulic braking torque effected by the wheel brake, if a braking torque demand is higher than a braking torque limit of the  electric machine.  Col 4, line 55 to Col. 5, line 2.  Figure 5.
	Regarding claims 22 and 27-28, the control unit is configured such that, after the adjustment of the pressure dissipation valve 128 in the direction of the closed state, said control unit activates the pressure dissipation valve for adjustment in the direction away from the closed state, in order to conduct at least a volume fraction of the hydraulic fluid back into the accumulator, and activates the isolation valve for adjustment in the direction of a closed state, in order to at least partially hydraulically isolate the wheel brake from the brake cylinder.  Note the routine of figure 4 loops (RET is understood to be return) such that the valve 128 will open again at step 314 if conditions are not met at step 312.

Regarding claim 25, the isolation valve and/or the pressure dissipation valve and/or the pump and/or the accumulator are a constituent part of an anti-lock braking system.  Col. 2, lines 11-13.
	Regarding claim 26, the regenerative braking process utilizes a generator braking torque effected by an electric machine, and wherein at least a volume fraction of the hydraulic fluid is conducted into an accumulator 132 and at least a volume fraction of the hydraulic fluid is conveyed from the accumulator 13 in the direction of the wheel brake by means of a pump, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if a braking torque demand is
higher than a braking torque limit of the electric machine.  Col. 4, line 55 to Col, 5, line 2.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmann et al (US# 5853229) and Knechtges et al (US# 2015/0314686) or Haupt et al (US# 2007/0296264), as applied above, in further view of Heller et al (US# 20090299597).
Regarding claims 7 and 17, Willmann et al and Knechtges et al or Haupt et al, disclose all the limitations of the instant claims with exception to the specific disclosure of the actuator being activated by means of a pulse-width-modulated electrical signal.  Haupt et al teaches that in some cases valve 16 is opened to its full extent, whereas valve 14 is opened in a controlled manner [0045], as well as actuating valve 16 in a controlled manner [0046].  Knechtges et al also disclose control at partial opening positions.  [0067][0068]  Heller et al disclose a brake system and further teach PWM to actuate valves in .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmann et al (US# 5853229) and Knechtges et al (US# 2015/0314686) or Haupt et al (US# 2007/0296264), as applied to claim 23 above, in further view of Amamoto (US# 20200062229).
	Modified Willmann et al discloses all the limitations of the instant claims with exception to the specific disclosure the differential pressure being determined by virtue of the pressure present in the region positioned upstream being measured and the pressure present in the region positioned downstream being estimated.  Haupt et al appears to use multiple sensors [0023].  Amamoto discloses a brake system and further teach measuring an upstream pressure with sensor Y and estimating a downstream pressure [0044].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a measured upstream value and an estimated downstream value, as taught by Amamoto et al, for the device of modified Willmann et al et al to provide proper control with minimal costs by reducing the number of sensors required.

Claims 8-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmann et al (US# 5853229) and Knechtges et al (US# 2015/0314686) or Haupt et al (US# 2007/0296264) and Heller et al (US# 20090299597), as applied to claims 7 and 17 above, in further view of Amamoto (US# 20200062229).
	Modified Willmann et al discloses all the limitations of the instant claims with exception to the specific disclosure the differential pressure being determined by virtue of the pressure present in the 
Regarding claims 9 and 19, a pressure dissipation valve 128 which is positioned between the isolation valve 120 and the wheel brake 104 in terms of flow is situated in an open position, or is adjusted in the direction of an open position, in order to conduct at least a volume fraction of the hydraulic fluid into an accumulator 132.  Col. 4, lines 5-24. 
Regarding claim 20, by means of a pump 136, at least one volume fraction of the hydraulic fluid is conveyed out of the accumulator in order to set the pressure difference between the upstream region and the downstream region.  Col. 4, line 55 to col. 6, line 2. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-12, and 16-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 and 12-14 of copending Application No. 16/881613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by or obvious combinations of the reference claims
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK